DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, where Claims 1, 7, 9, 11, 15-16 and 18 have been amended.



Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejections of the pending claims as set forth in the final office action mailed on 07/14/2020. The above rejections are therefore withdrawn.



5- Therefore, the rejection has been withdrawn. 
6- However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Caron and Arnold and further in view of Vacca (PGPUB N. 20150056645).

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Carron et al. (PGPUB No. 2005/0248758), hereinafter Carron in view of Arnold et al. (PGPUB No. 2018/0136043), hereinafter Arnold, and further in view of Vacca (PGPUB N. 20150056645).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the previous/present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claims 1, 8, 16 and 9, Carron teaches a standoff Raman sensor and a system comprising the sensor, and their method of use (Figs. 1-15 and Abstract; system 320 and spectrometer therein), comprising: 
a laser device (22), configured to transmit a laser at a first wavelength; a beam expander (32), configured to expand the laser to a predetermined size (¶ 15, 49-50 for ex.); a first lens (34), configured to focus the expanded laser for incidence on a substance (¶ 51); 
a filter (filtering module 24/30), wherein the expanded laser is reflected by the filter (Fig. 1; the expanded beam from 32 is initially filtered and reflected by filtering module 24/30), wherein Raman scattering from the substance is permitted to pass through the filter, wherein the Raman scattering is one or more second wavelengths different from the first wavelength, and wherein the Raman scattering is associated with the incidence of the laser on the substance (¶ 17-23, 47-59); 
a second lens (42), configured to receive Raman scattering via the filter and transmit it to a holographic grating (¶ 48, 54; grating 44), wherein the second lens is configured to focus the Raman scattering on the holographic grating (Figs. 1, 5 for ex.); and 
a light sensor (48), configured to receive the Raman scattering via the holographic grating (¶ 48, 54-59); (Claim 8 and 16) having a processor and a non-transitory computer-readable medium having computer-executable instructions that when executed by the processor, perform at least: compare output from the light sensor to one or more spectrograph fingerprints associated with a plurality of substances, and a computing device, configured to: receive, from the light sensor, information corresponding to the Raman scattering; and determine, based on the information, an identity of the substance (¶ 56-61 for ex.; processing module 52 comparing the signal from the detector with the values stores in tables).
, and thusly one with ordinary skills in the art would find it obvious to use the species of an ICCD camera among the limited disclosed genus of CCD cameras (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
	Moerover, and in a similar field of endeavor, Arnold teaches a system using multi-wavelength Raman spectroscopy system and its method of use (Figs. 1-4, 19 and Abstract), using ICCD cameras as suitable alternatives to CCD cameras (¶ 19-20).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Carron according to Arnold’s suggestions so that the light sensor is an intensified charge-coupled device (ICCD) camera, with the advantage of optimizing the measurement results via increasing the sensitivity of the light signal acquisition.
The combination of Carron and Arnold does not still teach wherein the first lens system comprises a first lens and a cylindrical lens, wherein the cylindrical lens is positioned between the first lens and the substance even though Carron suggests using more than one lens to focus light onto the sample (¶ 51-52), which would suggest to one with ordinary skill in the art to adapt the lens system to comprise similar or different lenses to accommodate the type of the sample and the detection system.
Moreover, and in a similar field of endeavor, Vacca teaches methods and apparatuses for particle analysis (Abstract and Figs. 2-11), wherein the first lens system comprises a first lens and a cylindrical lens (¶ 116-117 for ex.). As to  wherein the cylindrical lens is positioned between the first lens and the substance, the Examiner takes an official notice that it would be 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Carron and Arnold according to Yacca’s suggestions so that wherein the first lens system comprises a first lens and a cylindrical lens, wherein the cylindrical lens is positioned between the first lens and the substance, with the advantage of adapting the optical focusing lenses with apparatus functionality and optimizing the measurement results.

As to claims 2, 17 and 10, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9.
Moreover, Carron teaches wherein the laser is configured to be pulsed (by using a triggering or switch 314, the light source is controlled/pulsed), and wherein the light sensor is configured to use a frequency of the laser to isolate the Raman scattering from ambient radiation (¶ 61 for ex.; ambient light is measured by shutting off light source, blocking its excitation from reaching the detector in various fashions, i.e. using the on/off mode of the source to isolate the Raman signal from the ambient light).  

As to claim 3, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9.


As to claims 4, 19 and 12, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9.
Moreover, Carron teaches wherein the first wavelength is selected from a plurality of wavelengths based on a prediction of an identity of the substance (¶ 13-14, 47 for ex.; the excitation wavelength is chosen to correspond to the examined substance and to excite one of its atomic transitions).  

As to claims 5, 20 and 13, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9.
Moreover, Carron teaches wherein the standoff Raman sensor does not shield the substance from ambient radiation (Figs. 1, 5, 9-11 and 13; the portable spectrometer is distant from the sample).  

As to claims 6 and 14, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9.
Moreover, Carron teaches wherein the light sensor is further configured to receive laser-induced fluorescence from the substance (¶ 14, fluorescence is present as a response to the excitation of the substance and in some embodiments only, it is reduced).  

As to amended claims 7, 11, 15 and 18, the combination of Carron, Arnold and Yacca teaches standoff Raman sensor and system of claims 1 and 16 and the method of use of claim 9. 
Moreover, Carron teaches wherein the predetermined size is based on a distance between the first lens of the standoff Raman sensor and the substance (beam sizes are necessarily related to the relative distances of lens 34 with expander 32 and with sample 28).  
The combination of Carron and Arnold does not teach expressly wherein focusing the expanded laser for incidence on a substance includes modifying, using the cylindrical lens, a width of the expanded laser; and (Amended claims 7 and 15) wherein the cylindrical lens has a predetermined focal length
However, in a similar field of endeavor, Yacca teaches wherein  the collection device includes a cylindrical lens (¶ 116-117), which necessarily presents a predetermined associated focal length, and which would allow a person with ordinary skill in the art to adapt and predefine a line laser beam and increase the target area on the sample in one direction while maintaining a relative surface selectivity in a second direction.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Carron and Arnold  according to Yacca’s suggestions so that focusing the expanded laser for incidence on a substance includes modifying, using the cylindrical lens, a width of the expanded laser wherein the first lens comprises a cylindrical lens having a predetermined focal length, with the advantage of obtaining an adapted and predefined line laser beam and increasing the target area in one direction while maintaining a relative surface selectivity in a second direction.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886